ARVINMERITOR, INC.

PERFORMANCE SHARE AGREEMENT

        In accordance with Section 7B of the 1997 Long-Term Incentives Plan, as
amended (the “Plan”), of ArvinMeritor, Inc. (the “Company”) and subject to the
terms and conditions of this agreement, you have been granted the right to
receive the number of shares of common stock, par value $1.00 per share, of the
Company (the “Common Stock”) specified in the attached letter as performance
shares (“Performance Shares”). Capitalized terms not defined herein shall have
the meanings ascribed to them in the Plan. The Performance Shares have been
granted to you on the following terms and conditions:

1. Performance Share Period

        Subject to the provisions of paragraph 2, the period during which the
Performance Shares are subject to forfeiture (the “Performance Share Period”)
shall end on [        ].

2.     Earning of Performance Shares.

(a)     At the end of the Performance Share Period, the number of shares of
Common Stock payable to you shall be equal to the product of (i) the number of
Performance Shares times (ii) the percentage obtained by correlating the
applicable Return on Invested Capital set forth on the performance award
schedule attached as Annex I hereto.

(b)     If you die prior to the end of the Performance Share Period or retire
under a retirement plan of the Company after the first anniversary of beginning
of Performance Share Period and prior to the end of the Performance Share
Period, you shall be deemed to have earned at the end of the Performance Share
Period that number of Performance Shares to which you would have been entitled
under subparagraph (a) if your employment had continued to the end of the
Performance Share Period.

(c)     If your employment with the Company terminates prior to the end of the
Performance Share Period for any other reason, you shall be deemed not to have
earned any of the Performance Shares and shall have no further rights with
respect thereto, except as and to the extent the Committee or the Grant
Committee, as applicable, taking into account the purpose of the Plan and such
other factors as in its sole discretion it deems appropriate, may determine.

(d)     For purposes of this paragraph 2, “Return on Invested Capital” shall
mean the sum of the Company’s net income for the three years in the performance
cycle (before cumulative effect of accounting changes, minority interest and
tax-effected interest expense) divided by the sum of the average invested
capital (total debt, including preferred capital securities, minority interests
and shareholders’ equity) for such three fiscal years.

3.     Delivery of Shares or Cash.

        As promptly as practicable after you shall be deemed to have earned any
Performance Shares in accordance with paragraph 2, the Company shall deliver to
you (or in the event of your death, to your estate or any person who acquires
your interest in the Performance Shares by bequest or inheritance) shares of
Common Stock, cash or a combination thereof, as shall be determined by the Grant
Committee.

4. Forfeiture of Unearned Performance Shares.

        Notwithstanding any other provision of this agreement, if at any time it
shall become impossible for you to earn any of the Performance Shares in
accordance with this agreement, all Performance Shares shall be forfeited, and
you shall have no further rights of any kind or nature with respect thereto.

5. Transferability.

        This grant is not transferable by you otherwise than by will or by the
laws of descent and distribution, and the Performance Shares shall be
deliverable, during your lifetime, only to you.

6. Interpretations and Determinations.

        All interpretations, determinations and other actions by the Committee
or the Grant Committee not revoked or modified by the Board of Directors shall
be final, conclusive and binding upon all parties.

7. Withholding.

        The Company shall have the right, in connection with the delivery of any
shares of Common Stock or cash in respect of the Performance Shares, (a) to
deduct from any payment otherwise due by the Company to you or any other person
receiving delivery of such shares or cash an amount equal to any taxes required
to be withheld by law with respect to such delivery; (b) to require you or any
other person receiving such delivery to pay to it an amount sufficient to
provide for any such taxes so required to be withheld; or (c) to sell such
number of shares of Common Stock as may be necessary so that the net proceeds of
such sale shall be an amount sufficient to provide for any such taxes so
required to be withheld.

8. No Acquired Rights.

        You acknowledge, agree and consent that: (a) the Plan is discretionary
and the Company may amend, cancel or terminate the Plan at any time; (b) the
grant of the Performance Shares is a one-time benefit offered to you and does
not create any contractual or other right for you to receive any grant of
performance shares or benefits under the Plan in the future; (c) future grants,
if any, shall be at the sole discretion of the Company, including, but not
limited to, the timing of any grant, the number of shares and forfeiture
provisions; and (d) your participation in the Plan is voluntary.

        The value of your Performance Shares is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such,
your Performance Shares are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.

9. Applicable Law.

        This agreement and the Company’s obligation to deliver Performance
Shares shall be governed by and construed and enforced in accordance with the
laws of the State of Indiana and the Federal law of the United States.

10. Entire Agreement.

        This agreement and the Plan embody the entire agreement and
understanding between the Company and you with respect to the Performance
Shares, and there are no representations, promises, covenants, agreements or
understandings with respect to the Performance Shares other than those expressly
set forth in this agreement and the Plan. In the event of any conflict between
this agreement and the Plan, the terms of the Plan shall govern.

ARVINMERITOR, INC.

By:

[Name]